Mr. Jamie Pratt, Prosecuting Attorney Thirteenth Judicial District Post Office Box 938 Camden, AR 71711
Dear Mr. Pratt:
  You have requested my opinion concerning a request for records that was presented under the Freedom of Information Act (FOIA) (A.C.A. §  25-19-101 et seq.) to the Dallas County Medical Center and to Dallas County Medical Center Home Care, a home health agency that is owned and operated by the Dallas County Medical Center.
Your questions are:
  (1) To the extent that either request asks for something other than specific, individually identifiable records (i.e., data that might be compiled from several of such records), is such part of the request invalid?
  (2) Which, if any, of the records requested are considered" public"; that is, statutorily required to be kept?
  (3) Are any of the records requested potentially exempted from disclosure pursuant to A.C.A. § 25-19-105(b)(9)(A)? If so, what, if any, is the proper legal inquiry through which one could ascertain whether disclosure of the particular records would "give advantage to competitors or bidders"?
RESPONSE
I am unable to respond to your request at this time. It has come to my attention that the particular FOIA request that is the subject of your questions is currently pending before an Arkansas court.
My office has a long-standing policy against the issuance of opinions on questions that are the subject of pending litigation. This policy is based primarily upon the separation of powers doctrine. See, e.g., Ops. Att'y Gen. Nos. 2004-067; 2004-006; 2003-032; 2002-302; 99-389; 97-329; 97-105. Any opinion issued from my office would constitute executive comment on matters that are properly before a judicial body. Any answer to the question you have raised must be provided in the judicial forum.
Accordingly, I must not address your questions at this time.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General